Citation Nr: 0305621	
Decision Date: 03/25/03    Archive Date: 04/03/03	

DOCKET NO.  00-06 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from February 1962 to November 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.


REMAND

In the veteran's substantive appeal, received in February 
2000, he indicated that he desired to appear at a personal 
hearing before a member of the Board at the RO.  The veteran 
was notified, in a July 2001 letter from the RO, of the date 
and time of his hearing.  He did not report for the hearing.  
A January 2002 report of contact reflects that the veteran 
reported that he missed his scheduled hearing because the 
information was mailed to the wrong address.  He desired to 
have his hearing rescheduled.

By remand, in October 2002, the Board indicated that the 
veteran should be scheduled for a personal hearing.

By official letter dated November 12, 2002, the RO notified 
the veteran of a hearing scheduled before a member of the 
Board at the RO.  The veteran failed to report for that 
hearing.  A review of the record indicates that the November 
12, 2002, letter was mailed to same address that the July 
2001 letter was mailed to.  The record indicates that the 
veteran reported, in January 2002, that this was an incorrect 
address, and the record further indicates that other 
correspondence has been mailed to the address provided by the 
veteran at the time of the January 2002 report of contact.  
There is nothing of record to indicate that the veteran has 
reestablished the address used in the July 2001 letter as his 
correct address.

A hearing will be granted if an appellant expresses a desire 
to appear in person.  38 C.F.R. § 20.700(a) (2002).  The 
Board may not proceed with an adjudication of the veteran's 
claim before affording him an opportunity to appear at his 
requested hearing.  38 U.S.C.A. § 7107(b) (West 1991 & Supp. 
2002); 38 C.F.R. § 20.700(a).

Accordingly, the case is REMANDED to the RO for the 
following:

The RO should schedule the veteran for a 
personal hearing before a member of the 
Board to be held at the RO.  A copy of 
the notice to the veteran of the 
scheduled hearing, reflecting that the 
notice was mailed to his correct address, 
should be placed in the record.  After 
the hearing is conducted, the case should 
be returned to the Board, in accordance 
with appellate procedures.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action until otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).




